285 S.C. 516 (1985)
331 S.E.2d 781
Lois N. KAY, Appellant,
v.
Randall Dale ROWLAND, Respondent.
22342
Supreme Court of South Carolina.
Heard June 7, 1985.
Decided June 11, 1985.
*517 J. Redmond Coyle, Pickens, for appellant.
Sydney F. McDaniel, Easley, for respondent.
Heard June 7, 1985.
Decided June 11, 1985.
GREGORY, Justice:
This is a custody dispute between the natural father and the maternal grandmother of a six-year-old child.[1] The Family Court found the father fit and proper, and awarded him custody. The grandmother appeals. We affirm.
The parties argue the applicability of this Court's recent decision in McDowell v. Richardson, 279 S.C. 268, 305 S.E. (2d) 577 (1983). In McDowell, we held it was error to award custody to a grandparent absent a finding that the natural parent was unfit. Thus, we recognized the superior rights of a natural parent in a custody dispute with a third party. Once the natural parent is deemed fit, the issue of custody is decided.
The trial judge found respondent to be a fit and proper parent. The record adequately supports his conclusion. Therefore, he properly awarded custody to respondent.[2] The lower court's order is accordingly
Affirmed.
LITTLEJOHN, C.J., and NESS, HARWELL and CHANDLER, JJ., concur.
NOTES
[1]  The child's maternal grandmother was permitted to intervene in the divorce action on the issue of custody. Her daughter, the natural mother, does not contest custody, and there is no contention that she would be a proper custodial parent.
[2]  The trial judge recognized appellant's close relationship with her grandson, and awarded her generous visitation privileges.